BASKIN, Judge.
We grant certiorari and quash the order compelling petitioner to execute settlement documents entered by the trial court upon our holding that the record fails to support the trial court’s finding that petitioner authorized settlement. Travelers Insurance Co. v. Horton, 366 So.2d 1204 (Fla. 3d DCA 1979); 22nd Avenue Drugs, Inc. v. Maisonneuve Investments, Inc., 313 So.2d 112 (Fla. 3d DCA), cert. dismissed, 321 So.2d 558 (Fla. 1975); State Department of Transportation v. Plunske, 267 So.2d 337 (Fla. 4th DCA 1972).
Remanded for further proceedings.